             Case 1:18-cv-00466-RP Document 78 Filed 05/31/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


HOSPITAL INTERNISTS OF AUSTIN,                   §
P.A. AND HOSPITAL INTERNISTS                     §
OF TEXAS,                                        §
                                                 §
                   Plaintiffs,                   §
                                                 §
v.                                               §         CIVIL ACTION NO. 1: 18-CV-00-466
                                                 §
                                                 §                            JURY DEMANDED
                                                 §
QUANTUM PLUS, LLC D/B/A                          §
TEAMHEALTH HOSPITAL MEDICINE                     §
WEST, TEAM HEALTH, LLC, AND                      §
AMERITEAM SERVICES, LLC                          §
                                                 §
                   Defendants.                   §

                     JOINT ADR REPORT AS REQUIRED BY LOCAL RULE CV-88

TO THE HONORABLE ROBERT PITMAN, UNITED STATES DISTRICT JUDGE:

         The parties submit this Joint ADR Report, due on or before May 31, 2019, as Required

by Local Rule CV-88 and pursuant to the Scheduling Order entered by the Court on November

15, 2018.

I.       Status of Settlement Negotiations

         As required by the Scheduling Order, the parties asserting claims for relief will submit a

written offer of settlement to opposing parties on or before July 19, 2019 (no such offer has been

submitted yet), and the opposing parties will respond in writing by August 2, 2019. It is unclear

at this point whether the parties will be able to settle this matter once an offer and response are

provided.




DocID: 4818-4626-0887.1
             Case 1:18-cv-00466-RP Document 78 Filed 05/31/19 Page 2 of 4




II.      The Parties in Charge of Settlement Negotiations

         The person responsible for settlement negotiations for Plaintiffs is Luke Redman, Chief

Executive Officer of Hospital Internists of Austin, P.A. and Hospital Internists of Texas.

         The person responsible for settlement negotiations for Defendants is Jennifer Behm,

Market Executive Vice President, TeamHealth West Region.

III.     Evaluation of ADR Methods

         The parties believe that mediation will be productive in late summer or fall of 2019 after

discovery is complete.

         Dated: May 31, 2019

                                                     Respectfully submitted,

                                                     By: /s/ Lorinda Holloway
                                                     Lorinda Holloway
                                                     State Bar No. 00798264
                                                     Lorinda.Holloway@huschblackwell.com
                                                     Kevin Koronka
                                                     State Bar No. 24047422
                                                     Kevin.Koronka@HuschBlackwell.com
                                                     Danielle Gilbert
                                                     State Bar No. 24092421
                                                     Danielle.Gilbert@HuschBlackwell.com

                                                     HUSCH BLACKWELL, LLP
                                                     One Congress Plaza
                                                     111 Congress Avenue, Suite 1400
                                                     Austin, Texas 78701-4093
                                                     Telephone: (512) 472-5456
                                                     Telecopier: (512) 479-1101


                                                     ATTORNEYS FOR PLAINTIFFS




                                                 2
DocID: 4818-4626-0887.1
             Case 1:18-cv-00466-RP Document 78 Filed 05/31/19 Page 3 of 4




                                              By: /s/ John C. Dunne

                                              John C. Dunne
                                              State Bar No. 00787405
                                              jdunne@smfadlaw.com
                                              George A. Shannon
                                              State Bar No. 18106000
                                              gshannon@smfadlaw.com

                                              SHANNON, MARTIN, FINKELSTEIN,
                                              ALVARADO & DUNNE
                                              A Professional Corporation
                                              1001 McKinney Street, Suite 1100
                                              Houston, TX 77002
                                              (713) 646-5500 (Phone)
                                              (713) 752-0337 (Fax)

                                              ATTORNEYS FOR DEFENDANTS




                                          3
DocID: 4818-4626-0887.1
             Case 1:18-cv-00466-RP Document 78 Filed 05/31/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via the
Court’s CM/ECF electronic filing system in accordance with the Federal Rules of Civil
Procedure on May 31, 2019.


                                         /s/ Lorinda Holloway
                                         Lorinda Holloway

John C. Dunne
jdunne@smfadlaw.com
George A. Shannon
gshannon@smfadlaw.com
SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE
1001 McKinney Street, Suite 1100
Houston, TX 77002
(713) 646-5500 (Phone)
(713) 752-0337 (Fax)

ATTORNEYS FOR DEFENDANTS




                                            4
DocID: 4818-4626-0887.1
